USDC IN/ND case 3:20-cv-00505-JD-MGG document 15 filed 04/09/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHARLES HARTSELL, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-505-JD-MGG

 SCHAAF, et al.,

               Defendants.

                                 OPINION AND ORDER

       Charles Hartsell, Jr., a prisoner without a lawyer, brings this complaint under 42

U.S.C. §§ 1983, 1985, and Biven v. Six Unknown Agents, 403 U.S. 388 (1971), alleging that

officers of the Pokagon Tribal Police and security staff at Four Winds Casino seized and

searched him in violation of the Fourth Amendment. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless,

pursuant to 28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief.

       On February 23, 2019, Hartsell was gambling at Four Winds Casino South Bend,

when he was caught up in an investigation into counterfeit currency. ECF 10 at 2. A

casino security manager, Joshua VanShyck, directed Sergeant Schaaf, a Pokagon Tribal
USDC IN/ND case 3:20-cv-00505-JD-MGG document 15 filed 04/09/21 page 2 of 6


Police Officer, to seize Hartsell. Id. at 1-3. He was taken to another room where Pokagon

Tribal Police Officer Duis ordered Sergeant Schaaf to search him, over Hartsell’s

objections. Id. at 2, 5. Hartsell’s personal property was seized, and Pokagon Tribal Police

Officer Loza searched his cell phone, which has yet not been returned. Id. at 4.

       Afterwards, Hartsell was charged with state law crimes, which were dismissed.

ECF 10 at 4. Then he was indicted on federal charges, but those charges were dismissed

after the federal court found that the arrest and search violated the Fourth Amendment.

Id.; see United States v. Hartsell, 432 F. Supp. 3d 805 (N.D. Ind. 2020). He is currently

incarcerated after pleading guilty to a conspiracy charge. ECF 10 at 4-5.

       The complaint does not state a claim under either § 1983 or Bivens because the

defendants appear to have been acting pursuant to tribal authority, not under state or

federal authority. A necessary element of a § 1983 claim is that defendants act “under

color of state law.” Gonzales v. Madigan, 990 F.3d 561, 563 (7th Cir. 2021). Similarly,

Bivens “applies only to federal actors.” Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005).

“[A] § 1983 claim cannot be maintained against defendants who act under color of tribal

rather than state law.” Pistor v. Garcia, 791 F.3d 1104 (9th Cir. 2015); see also Holtz v.

Oneida Airport Hotel Corp., 826 F. App’x 573, 575 (7th Cir. 2020) (“When they are

enforcing tribal laws or managing tribal affairs, neither tribal officers and agents nor

private corporations act under color of state law.”). Here, the events took place at the

casino, which is on sovereign tribal land, and defendants are either tribal police officers

or casino employees, not state or federal actors.




                                               2
USDC IN/ND case 3:20-cv-00505-JD-MGG document 15 filed 04/09/21 page 3 of 6


       In some situations, tribal officers could be considered state or federal agents.

Some tribal officers have authorization to enforce state law and could “fairly be said to

be” state actors for purposes of § 1983. Bressi v. Ford, 575 F.3d 891, 895 (9th Cir. 2009)

(quoting Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)); see also Maxwell v.

County of San Diego, 708 F.3d 1075, 1080, 1090 (9th Cir. 2013) (allowing § 1983 claim to go

forward against paramedics from tribal fire department based on “grossly negligent

acts committed outside tribal land pursuant to an agreement with a non-tribal entity”).

However, “[m]erely referring suspected federal [or state] law violations to the

appropriate authorities is not tantamount to acting under color of federal [or state]

law.” Bressi, 575 F.3d at 898. And merely investigating suspected violations of state or

federal law on tribal land does not turn them into state or federal actors:

       An Indian tribe’s authority to enforce criminal laws on tribal land is nuanced. On
       tribal land, a tribe has inherent powers as a separate sovereign to enforce
       criminal laws, but only as to its tribal members and nonmember Indians. An
       Indian tribe’s authority over non-Indians is more limited. A tribe has no power
       to enforce tribal criminal law as to non-Indians, even when they are on tribal
       land. But a tribe may exclude non-Indians from tribal land. Therefore, tribal
       officers can investigate crimes committed by non-Indians on tribal land and
       deliver non-Indians who have committed crimes to state or federal authorities.

United States v. Cooley, 919 F.3d 1135, 1141 (9th Cir. 2019) (quotation marks, footnote,

and internal citations omitted); see also United States v. Terry, 400 F.3d 575, 579-80 (8th

Cir. 2005) (“Where jurisdiction to try and punish an offender rests outside the tribe,

tribal officers may exercise their power to detain the offender and transport him to the

proper authorities. Because the power of tribal authorities to exclude non-Indian law

violators from the reservation would be meaningless if tribal police were not

empowered to investigate such violations, tribal police must have such power.”



                                              3
USDC IN/ND case 3:20-cv-00505-JD-MGG document 15 filed 04/09/21 page 4 of 6


(quotation marks and citation omitted)). The U.S. Constitution constrains tribal police

acting under tribal authority to the extent that evidence obtained in violation of the

Fourth Amendment cannot be used in a subsequent state or federal criminal

prosecution. See Terry, 400 F.3d at 580 (“When exercising this power, however, tribal

officers must avoid effecting a constitutionally unreasonable search or seizure.”); see also

Cooley, 919 F.3d at 1143-45 (noting that the Indian Civil Rights act of 1968 contains a

Fourth-Amendment-equivalent provision that is applicable to tribal officers, and a

violation of that provision requires suppression of evidence in a federal criminal trial).

But tribal police acting under tribal authority cannot be held individually liable under

§ 1983 or Bivens for Fourth Amendment violations.

       Here, Hartsell alleges that the defendants “acted jointly with the St. Joseph

County police officers in executing the illegal seizures and arrests.” ECF 10 at 5.

However, that bare allegation without supporting facts does not allow a reasonable

inference that the tribal officers worked in concert with state officials.

       Similarly, Hartsell alleges that defendants “called in the FBI to coordinate after

the illegal arrests had occurred.” ECF 10 at 5. Federal involvement after the alleged

constitutional violation is insufficient to support a Bivens claim against the defendants.

       Section 1985 also does not provide a basis for liability. As relevant here, it

prohibits “two or more persons in any State or Territory” from conspiring to deprive

“any person or class of persons of the equal protection of the laws, or of equal privileges

and immunities under the laws.” 42 U.S.C. § 1985(3). Section 1985 is not limited to state

action and can reach purely private activity. But “in order to prove a private conspiracy


                                              4
USDC IN/ND case 3:20-cv-00505-JD-MGG document 15 filed 04/09/21 page 5 of 6


in violation of the first clause of § 1985(3), a plaintiff must show, inter alia, (1) that some

racial, or perhaps otherwise class-based, invidiously discriminatory animus lay behind

the conspirators’ action, and (2) that the conspiracy aimed at interfering with rights that

are protected against private, as well as official, encroachment.” Bray v. Alexandria

Woman’s Health Clinic, 506 U.S. 263, 267-68 (1993) (quotation marks, brackets, and

citations omitted); see also Smith v. Gomez, 550 F.3d 613, 617 (7th Cir. 2008) (“Section

1985(3) prohibits a conspiracy to deprive another of equal protection under the law . . . ,

but the conspiracy must be motivated by racial, or other class-based discriminatory

animus.”). The complaint contains no indication of a race- or class-based motivation for

the defendants’ actions.

       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish

v. United States, 898 F.3d 726, 738 (7th Cir. 2018). In the interest of justice, the court will

allow Hartsell to amend his complaint if, after reviewing this court’s order, he believes

that he can state a viable claim for relief, consistent with the allegations he has already

made. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS Charles Hartsell, Jr., leave to file an amended complaint by May 10,

2021; and

       (2) CAUTIONS Charles Hartsell, Jr., that if he does not file an amended

complaint by the deadline, this case will be dismissed under 28 U.S.C. § 1915A because

the current complaint fails to state a claim.


                                                5
USDC IN/ND case 3:20-cv-00505-JD-MGG document 15 filed 04/09/21 page 6 of 6


     SO ORDERED on April 9, 2021.

                                         s/ JON E. DEGUILIO
                                         CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT




                                     6
